DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:  
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraph [9] on page 5).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
They fail to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “L” (see paragraph [65]); and “150” (see page 26, line 9).  
They fail to comply with 37 CFR 1.84(p)(5) because they include the following reference signs NOT mentioned in the description: “62” (figure 2).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. 2009/0218227 A1), hereinafter “Noh” in view of the Korean Reference KR 20110035398 A, hereinafter ‘398.

    PNG
    media_image1.png
    724
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    575
    media_image2.png
    Greyscale

Noh teaches a CDI apparatus including a filter for removing ions from water flowing therethrough including at least one activated carbon unit including a plurality of carbon electrode modules 40, each including a collector 41 and a porous activated carbon layer 42 on both sides thereof [0071-0074].  Between adjacent carbon electrode modules 40 is positioned a spacer 50 (including hollow portion 51 having flow guides 71) of insulating material (non-conductive [0078] ).  The electrode modules are stacked along with a plurality of electrode plates—terminals 43—on each side of the stack.  The electrode plates (terminals 43) partially extend into of the supports 50 and on each side of the stack.  The electrode plates (43) are connected to the electrode modules and a power supply is connected thereto such that the modules are alternately positively and negatively charged [0091, 0115] [as in claims 1-2, 11 and 16].

Noh doesn’t specify that his porous activated carbon layers 42 have a concavo-convex pattern, but such is taught by ‘398.

    PNG
    media_image3.png
    205
    234
    media_image3.png
    Greyscale

‘398 teaches a porous activated carbon layer that has a concavo-convex pattern (see figure 3b) [as in claims 1 and 11].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to the carbon layers 42 on both sides of the collector 41 of Noh to have a concavo-convex pattern as in ‘398, since ‘398 teaches the benefit of improved ion absorption processing capacity (abstract).  

As for claims 3-4 and 17-18, as water is flowing through the apparatus, the current is supplied in a first direction and reversed in a second direction to either absorb the ions or discharge the absorbed ions [0115-0116].

As for claims 5-6 and 19-20, the concavo-convex layer of ‘398 includes a porous activated carbon, a conductive material and a binder; and upon modification of Noh, the coating would be on both sides of the collector.

As for claims 7-10, the pattern of ‘398 includes a plurality of recesses and protrusions.  Note that the limitations concerning the scratch-off, stamping, and rolling-press processes of claims 7-10 used to create the pattern are product-by-process limitations. Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  It is pointed out that ‘398 teaches his pattern can be created by various methods including a press method, a rolling method, etc.  However, it is contended that the resulting product would be the same as that produced by the product-by-process limitations.  In the event the processes result in the different structure, any differences are considered to be obvious. 

	
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of ‘398 in further view of Son et al. (U.S. 2014/0102902), hereinafter Son.  Son teaches the additional limitations of the aforementioned claims including a supply water line L1 to supply water to a deionizing water treatment apparatus 130 and connected to an outlet thereof to deliver purified water via branch line L3 or through a cooler 150 via line L4 or through a heater via branch line L5 and then to a user via a single outlet 171, wherein each line includes a valve (e.g. V3, V4, V5).  

    PNG
    media_image4.png
    348
    519
    media_image4.png
    Greyscale


It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the water line configuration of Son in the invention of the modified Noh to satisfy the beverage temperature needs of the user.

Other Pertinent Art  
Before amending the claims Applicant should also consider the following teaching various aspect of the unclaimed invention:

    PNG
    media_image5.png
    71
    662
    media_image5.png
    Greyscale
 
This reference teaches electrode plates (rails 17) connected to the collectors 3 of a stack of carbon electrodes—wherein each of the electrode plates 17 extend in the same direction in which the carbon electrodes are stacked.  The respective electrode plates 17 are connected to different ends of alternating carbon electrodes for positive or negative charge.  

    PNG
    media_image6.png
    689
    957
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778